Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 18, 2019

                                        No. 04-19-00582-CV

                                     IN RE Reginald NELSON

                                  Original Mandamus Proceeding 1

                                               ORDER

       On August 28, 2019, relator filed a petition for writ of mandamus. Relator also filed a
motion to suspend the rules requiring him to serve copies of the petition on the respondents. After
considering the petition and the record, this court concludes relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relator’s motion to suspend the rules is DENIED AS MOOT.

        It is so ORDERED on September 18, 2019.


                                                                _____________________________
                                                                Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2019.

                                                                _____________________________
                                                                Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 2018CV06621, styled Reginald Edwards v. Rita Edwards and Yaisha
Edwards, pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable David J. Rodriguez
presiding.